Judgment unanimously affirmed.
Memorandum: We reject defendant’s contention that the trial court erred in refusing to impose sanctions for the deputy sheriff’s failure to preserve his handwritten notes of his initial interview with the victims of the burglary. The investigating officer testified that "[everything that I had on the notes was transcribed, typewritten on to the general report.” Thus, the disclosed general report was tantamount to a verbatim transcription of the notes and, therefore, defendant was not prejudiced by the accidental destruction of the notes (see, People v Consolazio, 40 NY2d 446, 454, cert denied 433 US 914; People v Winthrop, 171 AD2d 829; People v Velez, 161 AD2d 823; cf., People v Young, 79 NY2d 365, 369-370; People v Wallace, 76 NY2d 953, 955). We conclude that the sentence imposed was neither harsh nor excessive. (Appeal from Judgment of Ontario County Court, Harvey, J. — Burglary, 2nd Degree.) Present — Denman, P. J., Pine, Balio, Fallon and Davis, JJ.